Citation Nr: 0502821	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  He died in December 1999.  The appellant is 
the veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

When this case was most recently before the Board in December 
2002, the Board denied entitlement to service connection for 
the cause of the veteran's death and the appellant did not 
appeal that determination.  

In the December 2002 decision, the Board deferred 
consideration of the remaining issue of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 pending the 
resolution of a stay imposed on the adjudication of such 
claims pursuant to a decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
the Federal Circuit revised the stay order imposed in NOVA I, 
directing VA to process all DIC claims, including 
"hypothetical entitlement" claims, except for claims under 
38 U.S.C. §§ 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim on the grounds of new and material evidence, 
pending further rulemaking proceedings.  In April 2003, the 
Board determined that claims for DIC benefits no longer 
subject to the stay should be processed in the usual manner.  
The appellant's claim is not subject to the continued stay.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In this case, the record shows the RO provided the appellant 
with a notice of the statutory and regulatory provisions 
relevant to the claim for service connection for the cause of 
death in a May 2001 development letter that was issued 
pursuant to the May 2001 Board remand.  The claims file 
however does not reflect that the appellant has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant 
directed to the DIC claim under section 1318.  See 
38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision in the pending claim for DIC benefits under 
section 1318 at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), this matter must be remanded for 
further development.

The record shows that the veteran received a total 
compensation rating based on individual unemployability 
(TDIU) from November 1, 1997 until his death in December 
1999.  His service connected right total knee replacement was 
rated 30 percent from May 1974, 100 percent from June 1997 
under section 4.30 and 60 percent from November 1997.  

The appellant has argued alternatively that she should 
receive DIC pursuant to the provisions of 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 as the veteran was rated 100 percent 
disabled.  However, the March 2000 rating decision, the 
statement of the case and supplemental statement of the case 
did not address this theory of entitlement on the merits 
considering the changed regulations.  The Board observes that 
38 C.F.R. § 3.22 was amended during the appeal period, so the 
version more favorable to the appellant should apply.  See 
VAOPGCPREC 3-00.  

This theory of entitlement would provide substantially the 
same benefit sought but previously denied by the Board in its 
December 2002 decision.  The adjudication should be a fully 
informed determination and the deficiencies in the record 
preclude the Board from proceeding on the merits at this 
time.  The Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim for entitlement to DIC under 
sections 1318 and 3.22 and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


